Citation Nr: 1004264	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-23 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  

The Veteran testified at a Travel Board hearing in August 
2009 in Fort Harrison, Montana, before the undersigned 
Acting Veterans Law Judge.  A transcript of that hearing is 
on file.  


FINDINGS OF FACT

1.  An unappealed rating action of January 2003, of which 
the Veteran was notified, denied service connection for 
hepatitis.  That decision is final.  

2.  The evidence received since the rating action of January 
2003, when considered together with the evidence previously 
on file, does not relate to an unestablished fact and does 
not raise a reasonable possibility of claim substantiation.  

3.  Although first manifested after service, a bilateral 
hearing loss is the result of in-service exposure to 
acoustic trauma. 


CONCLUSIONS OF LAW

1.  The unappealed rating action of January 2003, which 
denied service connection for hepatitis and of which the 
Veteran was notified, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2009).  

2.  The new and material evidence, when considered with the 
old evidence, is not sufficient to reopen the claim for 
service connection for hepatitis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009). 

3.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) 
any information and medical or lay evidence needed to 
substantiate the claim, and (2) what portion thereof VA will 
obtain, and (3) what portion the claimant is to provide 
(Type One, Type Two, and Type Three, respectively).  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five 
elements of a service connection claim.  The five elements 
are: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

In a new and material evidence claim, the notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided with pre-adjudication VCAA notice 
by letter, dated in September 2007.  He was notified of the 
evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  He was also 
notified that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtaining 
private medical records on his behalf.  

On the claim to reopen, the notice included the type of 
evidence needed to substantiate the claim to reopen, namely, 
new and material evidence, and the type of evidence 
necessary to establish the underlying claim of service 
connection, that is, evidence of an injury or disease or 
event, causing an injury or disease, during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury 
or disease or event, causing an injury or disease, during 
service.  That notice also informed him of why the claim for 
service connection for hepatitis had been previously denied, 
i.e., because it had been determined that the hepatitis was 
found not to have been incurred or aggravated during his 
active service.  

That notice also informed the Veteran of how VA determined 
effective dates and disability ratings.  See Dingess, Id.  
Moreover, as the application to reopen the claim of service 
connection for hepatitis is denied, no disability rating and 
effective date will be assigned as a matter of law.  
Further, as the claim for service connection for bilateral 
hearing loss is being granted, the RO will have the 
opportunity to initially assign an effective date for the 
grant of service connection and rating assigned for that 
disability.  If he disagrees with either of these 
determinations, he may appeal such matter to the Board.  
Therefore, there can be no possibility of any prejudice to 
him with respect to any defect in the VCAA notice required 
under Dingess at 19 Vet. App. 473.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003); Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) and Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 
1311, 2007 WL 1016989 (C.A. Fed. 2007); and of 
Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support 
of the claims.  The RO has obtained the Veteran's service 
treatment records and service personnel records as well as 
his postservice VA treatment records.  Further, the RO has 
obtained private clinical records.   

The Veteran testified at a personal Travel Board hearing in 
August 2009 before the undersigned Acting Veterans Law 
Judge. 

The Veteran was afforded a VA examination in conjunction 
with his claim for service connection for bilateral hearing 
loss.  As to the application to reopen the claim for service 
connection for hepatitis, under the duty to assist, a VA 
medical examination or medical opinion is not authorized 
unless new and material evidence is first presented and that 
is not the case here.  Generally see 38 C.F.R. 
§ 3.159(c)(4)(iii). 

The Veteran has not identified any additionally available 
evidence for consideration in his appeal.  As there is no 
indication that he was unaware of what was needed for claim 
substantiation nor any indication of the existence of 
additional evidence for claim substantiation, the Board 
concludes that there has been full VCAA compliance.  

Principles of Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  

Where a veteran has served 90 days or more, service 
incurrence may be presumed for certain chronic diseases, 
including sensorineural hearing loss, if a sensorineural 
hearing loss is manifested to a compensable degree within 
the year after service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  
I.  New and Material Evidence Claim 

In a rating decision in January 2003, the RO denied the 
Veteran's claim of service connection for hepatitis on the 
basis that hepatitis was most likely due to the Veteran's 
history of intravenous drug use and, as such, it was not 
incurred in the line of duty. 

After the Veteran was provided notice of the decision, he 
did not appeal the rating decision, and it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.  

In June 2007 the Veteran applied to reopen the claim of 
service connection for hepatitis. 

A claim will be reopened and re-adjudicated on the merits 
only if new and material evidence is presented.  38 U.S.C.A. 
§ 5108.  Because the rating decision in January 2003 was the 
last final denial of the claim for service connection for 
hepatitis, the Board must review the evidence submitted 
since then to determine, regardless of how the RO ruled on 
the question, whether there is new and material evidence to 
reopen, and then re-adjudicate the claim on the merits, 
because reopening is jurisdictional.  38 U.S.C.A. § 5108; 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
ultimate weight to be accorded evidence is a question of 
fact to be determined after a claim is reopened and based on 
all of the evidence on file.  Id. at 513. 

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Evidence Previously Considered 

The evidence on file at the time of the January 2003 rating 
decision included the Veteran's service treatment records 
and service personnel records.  His DD Form 214 showed that 
his military occupational specialty was a heavy vehicle 
driver and that he received an honorable discharge.  His 
service treatment records were negative for hepatitis.  

The service personnel records show that the Veteran had been 
arrested prior to service, as a juvenile, in 1964 for 
juvenile delinquency and being drunk and disorderly while 
intoxicated.  He was disciplined on multiple occasions 
during service and on multiple occasions while in Vietnam.  

The Veteran underwent private hospitalization in April 1996 
for gastrointestinal symptoms that were found to be due to 
gall bladder disease.  He had had similar symptoms two years 
earlier.  He had been a heavy alcohol abuser but had been in 
remission for the past 6 to 8 years.  During his 
hospitalization he was found to have hepatitis.  He had no 
history of blood transfusions.  He had numerous tattoos over 
his body, some of which he gotten when he was in prison and 
some from tattoo parlors, but none were prior to 7 years 
ago.  Reportedly, tests for hepatitis during his 
imprisonment had been negative.  He underwent a laparoscopic 
cholecystectomy.  The pertinent discharge diagnosis was 
hepatitis C and possibly hepatitis B.  

In May 1996 Dr. E. E. B. reported that the Veteran had a 
history of hypertension for which he had had numerous 
medications while he was in prison.  He had a history of 
extensive intravenous drug use in Vietnam, and for 20 years 
subsequent to that.  He had done some heavy drinking in the 
past.  The assessment was hepatitis C and borderline 
positive hepatitis B surface antibody.  

During VA hospitalization in September and October 1999 it 
was noted that the Veteran did not know how long he had had 
hepatitis.  He had a history of intravenous drug use dating 
back to his service in Vietnam, until 1985.  His drug of 
choice had been heroin.  He had been incarcerated for about 
10 to 15 years, from about 1985 to 1993.  

In a December 2001 letter the Veteran reported that within 
30 days of arriving in Vietnam he first began smoking pot 
and within 90 days he first began smoking opium as well as 
injecting opium and speed.  Drug use was quite common in 
Vietnam.  In August 1968 he was arrested in Vietnam with a 
large quantity of marijuana, as well as powdered and liquid 
opium, for which he was court martialed in October 1968.  He 
felt that his drug use was due to the stress of combat in 
Vietnam.  Since service he had been to prison twice and had 
been arrested over 40 times.  

On VA psychiatric examination in December 2002 the Veteran 
reported having driven a gun truck in Vietnam and while 
there had received three Article 15s.  He had used drugs 
extensively in Vietnam and, as a result, had a very poor 
memory of event that had occurred in Vietnam.  He also had a 
significant history of drug use and imprisonment after 
leaving Vietnam.  He still smoked marijuana and occasionally 
got prescription drugs from others.  

The January 2003 rating decision denied the Veteran's claim 
for service connection for hepatitis, finding that the Chief 
of Staff of the Ft. Harrison, VAMC, had opined, after a 
review of the evidence and review of the known risk factors, 
that the most likely cause of the Veteran's hepatitis was 
his history of intravenous drug use.  

That opinion also noted that the Veteran had engaged in 
high-risk sexual activity in Vietnam but denied having 
received blood transfusions.  His service treatment records 
and service personnel records did not show any risk factors 
for hepatitis, nor did they demonstrate that he was seen for 
complaints referable to hepatitis or its symptoms during his 
military service.  



Additional Evidence

The additional evidence since the January 2003 rating 
decision includes numerous VA outpatient treatment records 
which, in part, reflect continued treatment for hepatitis.  

In January 2009 a VA physician reviewed the Veteran's claim 
files, although he did not examine the Veteran.  It was 
noted that the Veteran had a long history of substance 
abuse, including intravenous narcotics during and after 
service.  He alleged that this intravenous drug use was a 
way to self-medicate his PTSD.  Personnel records appeared 
to contradict the Veteran's claimed pre-service history of 
employment as a police officer, since those records showed 
two pre-service arrests, one for juvenile intoxication and 
the other for being a runaway.  He was disciplined in 
Vietnam but his claim of having been disciplined for heroin 
use in Vietnam was not confirmed by the personnel records.  
It was opined that the Veteran had had multiple 
opportunities for infection with hepatitis C and these 
opportunities were (1) intravenous drug use, (2) multiple 
tattoos received while in prison and out of prison, (3) 
multiple sexual partners, (4) multiple years of 
incarceration (at least 25 times in jail, 10 years in 
prison).  It was noted that hepatitis C was not caused by or 
the result of intravenous drug use but was most commonly 
caused by or the result of sharing contaminated needles with 
another person who was infected with hepatitis C.  The 
Veteran had multiple tattoos that he had received in prison 
and out of prison.  Prisons had a disproportionately high 
rate of hepatitis C (38 % vs. 1.8 % in the general public).  
When prisoners tattooed one another, they were known to 
share contaminated needles and contaminated ink.  Also, 
sharing razors or nail clippers with an infected person 
could cause hepatitis C.  Prison tattoos were more likely 
than not the Veteran's primary vector for hepatitis C.  His 
second vector, could be from sharing contaminated needles 
with a person infected with hepatitis C.  The third vector 
was his multiple sexual partners, one or more of whom might 
have had hepatitis C.  His hepatitis was less likely as not, 
less than 50 percent, caused by or a result of his 
intravenous drug use but was more likely than not related to 
his prison tattoos because, as of 1985, 38 percent of the 
prison population had hepatitis C from sharing needles and 
ink from tattooing but only 1.8 % of the general population 
had hepatitis C, which made it less likely to contract 
outside of prison.  In 1996 there were between 1.3 and 1.4 
million prisoners who were discharged with hepatitis C.  

In February 2009 the VA examiner that conducted a VA 
examination in November 2008, when PTSD was diagnosed, 
addressed the question of whether the Veteran's drug use was 
due to PTSD, i.e., whether he attempted to self-medicate his 
PTSD symptoms using drugs or alcohol.  Upon a record review, 
the Veteran had had legal problems dating back to his 
teenage years.  He had been disciplined during service and 
incarcerated after service.  Thus, it appeared that he had a 
fairly significant history of anti-social behavior which 
predated his military service.  It was felt that his 
chemical abuse was as likely as not a function of his 
elective life style and was less likely than not a function 
of his PTSD.  

At the August 2009 Travel Board hearing the Veteran's 
service representative contended that the Veteran's 
hepatitis was due to self-medication with intravenous drugs 
while in Vietnam and that he had used needles obtained from 
Vietnamese and from servicemembers.  Pages 2 and 3 of the 
transcript.  It was contended that this was a form of self-
medication due to PTSD, for which he was currently receiving 
treatment.  The Veteran testified that he began using 
intravenous drugs in about December 1967 and this continued 
until his court marital in August 1968.  Page 3.  The court 
martial was for possession of opium, speed, and marijuana.  
As to why he had self-medicated, early in his tour of 
Vietnam he had committed some infraction, the nature of 
which he could not recall, and as a result of this 
infraction he was placed in gun truck in convoys that were 
ambushed every day.  Using drugs seemed like the thing to do 
at the time and it was just a stress reliever.  The service 
representative stated that the Veteran had been diagnosed 
with hepatitis by a private physician a few years ago but he 
was not currently taking Interferon.  Page 4.  

The Veteran testified that he had not used intravenous drugs 
prior to military service nor, prior to service had he 
engaged in any activity which would have exposed him to 
hepatitis.  He had not told the private physician that had 
diagnosed his hepatitis about his having used drugs during 
service.  Hepatitis had been diagnosed prior to gall bladder 
surgery and prior to that the Veteran had not known he had 
hepatitis.  Page 5.  Several years ago the Veteran had been 
"down and out" and was giving blood plasma for a few years.  
He once went to give blood plasma, after they had just 
developed a test for hepatitis C, and he was told he could 
never again give blood plasma.  This had happened in about 
1984.  The Veteran had not informed the private physician 
that diagnosed hepatitis about this.  Page 6.  

When asked whether any treating physician had ever indicated 
that the Veteran's hepatitis was related to inservice drug 
use, the Veteran replied that his private physician and a VA 
physician's assistant had stated that the Veteran's type of 
hepatitis was unheard of outside of Southeast Asia and North 
Africa.  Pages 6 and 7.  It was noted that the RO had 
previously denied service connection for hepatitis on the 
basis that it was due to tattoos.  The Veteran had not had 
tattoos prior to service but had gotten several during 
service, including one while in Vietnam.  Page 7.  

Reopening Analysis

In Falzone v. Brown, 8 Vet. App. 398, 404 (1995) (where the 
issue was aggravation of pes planus) the Court stated that 
where there was an application to reopen a claim, because 
the Board had remanded the case for an examination to 
determine the nature and severity of the claimed condition, 
the examination would not have been necessary unless the 
claim was to be adjudicated on the merits.  In Falzone, at 
404, the Court held that in rendering such assistance (i.e., 
obtaining a VAX before reopening) "the Board performed a 
"de facto reopening" of the claim.  

The Veteran is service-connected for posttraumatic stress 
disorder (PTSD), rated 30 percent disabling; type II 
diabetes mellitus, rated 20 percent disabling; and tinnitus, 
rated 10 percent disabling.  

Although the Veteran alleges that his use of intravenous 
drugs is the cause of his hepatitis and the intravenous drug 
use was due to PTSD, at the time of the prior decision in 
January 2003 service connection was not in effect for PTSD.  
Rather, service connection for PTSD was first granted by a 
December 2008 rating decision.  

Accordingly, providing the Veteran with VA examinations in 
January and February 2009 did not constitute a reopening of 
the claim for service connection for hepatitis, which was 
first diagnosed in 1996, almost three decades after the 
termination of his active service in 1968. 

In essence, the additional evidence received since the 
January 2003 RO denial consists of updated VA outpatient 
records, the Veteran's testimony and the January and 
February 2009 VA examinations.  However, the updated VA 
outpatient records are not new and material.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. 
App. 277, 280 (1994) (medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence).  Additionally, his 
testimony adds nothing which would serve as new and material 
evidence to reopen the claim but merely restates the essence 
of his statements contained in the earlier December 2001 
statement which he submitted.  

Likewise, the VA examinations do not indicate that the 
Veteran's hepatitis is due to drug use during service but to 
several risk factors after his military service, 
particularly his having received tattoos while in prison, 
and further indicate that his postservice drug use, even 
assuming that it was a cause of his hepatitis, was not due 
to or a result of his now service-connected PTSD.  This 
evidence, although new, is not material, since it is against 
the claim.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992) (evidence that is unfavorable to a claimant is not 
new and material).

The Veteran has not now offered lay evidence of continuity 
of symptomatology during the interval between his discharge 
from service and when hepatitis was first diagnosed in 1996.  
Rather, he testified that he did know when he had developed 
hepatitis.  He offers only his own belief that his current 
hepatitis is due to inservice intravenous drug use as a 
means of self-medicating his now service-connected PTSD.  
The Board does not assess credibility of this allegation, 
since a credibility assessment is done only after reopening, 
but concludes that this is merely a medical opinion as to 
which the Veteran is not competent to testify.  See 
38 C.F.R. § 3.159(a)(1) (competent medical evidence is that 
which is provided by one qualified by education, training, 
or experience to offer medical diagnoses, statements, or 
opinions but includes statements of sound medical principles 
found in medical treatises or authoritative writings).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen 
v. Brown, 10 Vet. App. 183, 186, (1997), the Court noted 
"[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C.A. 5108."

Accordingly, the Board finds that the additional evidence 
received since the January 2003 RO denial of service 
connection for hepatitis is not new and material and that 
claim is not reopened.  

II.  Service Connection for Bilateral Hearing Loss

Background

On pre-induction examination in June 1966 audiometric 
testing revealed the Veteran's threshold levels, in 
decibels, at the indicated frequencies were: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
0
0
0
0
0
Left 
Ear
0
0
0
0
0

On examination for separation from service in November 1968 
audiometric testing revealed the Veteran's threshold levels, 
in decibels, at the indicated frequencies were: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
5
5
0
Not Tested
10
Left 
Ear
0
0
0
Not Tested
10

The service treatment records are otherwise negative for 
signs, symptoms, history, treatment or diagnosis of a 
hearing loss.  

On official examination in December 2007 the Veteran's claim 
file was reviewed.  His threshold levels, in decibels, at 
the indicated frequencies were: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
30
20
10
20
50
Left 
Ear
30
25
10
25
55

His speech recognition scores were 90 percent in the right 
ear and 100 percent in the left ear. 

The Veteran complained of difficulty hearing and 
understanding speech and also complained of constant 
bilateral tinnitus.  He had been exposed to machine gun fire 
and large caliber weapons fire periodically during service.  
The diagnosis was a bilateral sensorineural hearing loss.  
It was noted that a review of his claim file revealed normal 
hearing in both ears at his 1968 service discharge.  It was 
opined that his hearing loss was not caused by or a result 
of his exposure to noise during service but that his 
tinnitus was most likely caused by or a result of such noise 
exposure.  

On official examination in February 2009 it was noted that 
the Veteran reported that his family had complained for the 
last 15 years of his noticeable hearing loss.  He related 
his history of inservice noise exposure and reported that 
his hearing acuity had progressively diminished.  He had a 
little noise exposure prior to service from deer hunting and 
some after service, from music concerts.  Audiometric 
testing revealed normal hearing through 3,000 Hertz with a 
moderate high frequency sensory hearing loss, bilaterally.  
Speech reception thresholds were in good agreement with the 
pure tone averages and word recognition was excellent in the 
right ear and mildly reduced in the left ear.  Overall test 
results revealed a symmetrical moderate high frequency 
hearing loss in both ears.  Based on his history, and in the 
absence of reviewing the claim files, it was at least as 
likely as not that his bilateral hearing loss was service-
connected.  Because his tinnitus had been present since his 
military service, it also was most likely service-connected.  

In a March 2009 addendum, it was reported that the Veteran's 
claim file had now been reviewed.  The Veteran's two 
audiometric tests inservice and two postservice audiometric 
test were noted, as was the fact that there was no 
documentation of hearing loss or problems with his ears 
during service.  The results of the testing in 2007 were 
consistent with the results of the testing in 2009.  Based 
on his entrance and discharge examination, it appears that 
he exited military service with normal hearing, so it was 
less likely than not that his current hearing loss was 
caused by inservice noise exposure.  

At the August 2009 Travel Board hearing the Veteran 
testified that he was exposed to acoustic trauma from firing 
a 50 caliber machine gun on a gun truck every day while in 
Vietnam without any hearing protection.  His military 
occupational specialty was a heavy truck driver.  Page 8.  
He had not been exposed to loud noises prior to service and 
the only loud noises to which he was exposed after service 
was at rock concerts.  Page 9.  He also testified that he 
had been exposed to loud explosions from a variety of 
sources while in Vietnam.  After service he had not been 
exposed to loud noises in his employment.  Page 10.  He had 
had hearing problems continuously after his military 
service.  Page 11.  

Analysis

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

If the record shows evidence of inservice acoustic trauma 
and inservice audiometric results indicate an upward shift 
in tested thresholds, and if postservice audiometric testing 
results meet the requirements of 38 C.F.R. § 3.385, it must 
be determined whether there is a medically sound basis to 
attribute the postservice findings to injury in service, or 
whether they are more properly attributable to intercurrent 
causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The factual situation described in Hensley, Id., it not 
dissimilar to that presented in the instant case.  That is, 
the audiometric testing at service discharge revealed that 
threshold levels were elevated in each ear, i.e., at 500, 
1,000, and 4,000 Hertz in the right ear and at 4, 00 Hertz 
in the left ear.  

Here, the February 2009 opinion was favorable, noting, 
first, that the Veteran's inservice exposure to loud noises, 
and secondly, that tinnitus was present during active 
service.  The earlier December 2007 opinion as well as the 
later March 2009 opinion were rendered after a review of the 
claim files and noted that there was no documentation of 
hearing loss or hearing problems during service and that the 
Veteran's hearing was normal at service discharge.  However, 
both the December 2007 and the February 2009 opinions were, 
in essence, that the Veteran's tinnitus was due to inservice 
noise exposure.  

However, the March 2009 opinion did not address the 
significance of the Veteran's upward shift in threshold 
levels in each ear during active service, as shown by the 
audiometric testing at service discharge.  Neither did it 
find that, or address whether, the current sensorineural 
hearing loss was attributable to intercurrent causation, 
i.e., a postservice etiology, nor did it comment of whether 
the Veteran's now service-connected tinnitus was consistent 
or associated with a bilateral sensorineural hearing loss.  

So, the Board will give greater weight to the February 2009 
opinion which supports the claim.  Accordingly, service 
connection for bilateral hearing loss is warranted.  





        (CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has not been presented to reopen 
the claim of service connection for hepatitis.  

Service connection for bilateral hearing loss is granted. 



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


